68 F.3d 479
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Wilfred NEELY, Appellant,v.DOUGLAS BATTERY MANUFACTURING CO., Appellee.
No. 95-2023
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 29, 1995.Filed:  Oct. 5, 1995.

Before McMILLIAN, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Wilfred Neely, an African-American, was discharged from Douglas Battery Manufacturing Company for violating company policy.  Neely brought this action under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Secs. 2000e to 2000e-17 (1988 & Supp.  V 1993), claiming his employer discriminated against him because of his race.  The District Court1 granted summary judgment to the employer, and Neely appeals.  Having reviewed the briefs and record, we conclude that summary judgment was properly granted, and we affirm the judgment of the District Court.  See 8th Cir.  R. 47B.



1
 The Honorable Fernando J. Gaitan, Jr., United States District Judge for the Western District of Missouri